Exhibit 10.1
UNSECURED PROMISSORY NOTE
THIS PROMISSORY NOTE PROVIDES FOR A BALLOON PAYMENT

      Principal Sum: $1,000,000   Orange County, California          
September 30, 2010

1. PROMISE TO PAY. For value received, the undersigned (“Maker”) promises to pay
to the Alfonso G. Cordero and Mercy B. Cordero, Trustees of the Cordero
Charitable Remainder Trust, or order (“Holder”), at P.O. Box 546, Zephyr Cove,
NV 89448-0516, or at such other place as Holder may from time to time designate
in writing, the principal sum of One Million Dollars ($1,000,000), with interest
accruing on the unpaid principal balance of this Note from the date of this Note
until paid at a rate of interest equal to Ten percent (10%) per annum (the “Note
Rate”)
2. TERMS OF PAYMENT. Payments of interest only in the amount of Eight Thousand
Three Hundred Thirty Three and 33/100 Dollars ($8,333.33) shall be made on the
first (1st) day of each calendar month commencing November 1, 2010, and
continuing on the first (1st) day of each month thereafter. On October 1, 2013
(the “Maturity Date”) all accrued interest and unpaid principal shall be due and
payable. All payments shall be made in lawful money of the United States of
America without setoff, deduction or counterclaim of any kind whatsoever. Maker
may prepay this Note in full only on any date without premium or penalty; not
partial prepayments may be made. Any partial payment shall be first applied to
accrued interest, and then principal.
3. DEFAULT. At Holder’s option, without prior notice, and regardless of any
prior forbearance, all sums remaining unpaid under this Note shall become
immediately due and payable upon the occurrence of any of the following events
of default (an “Event of Default”): (a) Maker’s failure to make any payment when
due under this Note, or (b) Maker’s failure to perform any of Maker’s other
agreements contained in this Note within ten (10) days after receipt of written
notice from Holder. No delay or omission on Holder’s part in exercising any
right under this Note shall operate as a waiver of that right on any future
occasion or of any other rights under this Note. All rights and remedies of
Holder provided in this Note are cumulative and shall be in addition to all
other rights and remedies provided by law.
4. LATE CHARGES. Lender shall be entitled to receive a late charge equal to Four
Hundred Twenty Dollars ($420.00) if any monthly payment due hereunder is not
received by the fifth (5th) day after such payment is due. Such late charges may
be assessed automatically, without the requirement of any prior notice and
without waiver of Lender’s right to accrue interest at the Default Rate, to
accelerate the Loan, and/or to pursue any other default remedy under this Note.
Late charges constitute reasonable compensation to Lender for the additional
time and expense of handling and accounting for late payments.
5. DEFAULT RATE. Upon the occurrence of any Event of Default, and so long as
such Event of Default is continuing, then at Holder’s election but without the
need for any prior notification to Maker, interest shall accrue on the
outstanding principal balance of the Note, any reimbursable collection costs,
attorneys’ fees, advances to protect security, or other advances made by Lender,
and any other amounts then due under the Note at a rate equal to the lesser of
(a) five percent (5%) in excess of the Note Rate or (b) the maximum rate allowed
by law (the “Default Rate”). Accrual of interest at the Default Rate is designed
to compensate Holder for certain damages caused by such default, including the
additional expenses in servicing the Note, the loss to Holder of the money due,
and the frustration to Holder in meeting its other financial commitments.
However, the accrual and payment of interest at the Default Rate shall not
constitute a waiver of Holder’s right to demand an immediate cure of such
default or to pursue any other default remedy.

 



--------------------------------------------------------------------------------



 



6. COSTS AND ATTORNEYS’ FEES. If this Note is not paid when due or if any Event
of Default shall occur or any dispute arise regarding the interpretation of this
Note, Maker promises to pay all costs and expenses, including, without
limitation, reasonable attorneys’ fees and legal costs, incurred by Holder in
collecting amounts due under, or in enforcing or interpreting any of Holder’s
rights provided in the terms and conditions of this Note.
7. SUCCESSORS; JOINT AND SEVERAL LIABILITY; CAPTIONS; MISCELLANEOUS. The
covenants and agreement contained in this Note shall bind the successors and
assigns of Maker and shall inure to the benefit of Holder and its successors and
assigns. Diligence, demand, notice, presentment, notice of dishonor, grace,
notice of protest and notice of intent to accelerate the maturity of this Note
are waived by all makers, sureties, guarantors and endorsers of this Note. This
Note shall be the joint and several obligation of all makers and endorsers, and
shall be binding upon them and their heirs, personal representatives,
successors, and assigns. The captions and headings of the paragraphs of this
Note are for convenience only and are not to be used to interpret or define the
provisions of this Note. This Note shall be governed by and construed in
accordance with the laws of the State of California.
8. NOTICES. Any notice to Maker provided for in this Note shall be deemed given
when received, if personally delivered, or when mailed by certified mail, return
receipt requested, addressed to Maker at the address stated below, or to any
other address as may then appear for Maker on the records of Holder. Any notice
to Holder shall be deemed given when received, if personally delivered, or when
mailed by certified mail, return receipt requested, addressed to Holder at the
address stated in the first paragraph of this Note, or at any other address as
may have been designated by written notice to Maker.
9. INTEREST RATE LIMITATION. If, from any circumstance whatever, the performance
or fulfillment of any provision hereof or of any other agreement between Maker
and Holder, at the time performance or fulfillment of such provision is due,
shall involve or purport to require any payment in excess of the limits
prescribed by law, then the obligation to be performed or fulfilled is hereby
reduced to the limit of such validity, and if, from any circumstance whatever,
Holder should ever receive as interest an amount that would exceed the highest
lawful rate the amount that would be excessive interest shall be applied to the
reduction of the principal balance owing hereunder (or, at Holder’s option, be
paid over to Maker) and shall not be counted as interest.
10. WAIVER OF JURY TRIAL. MAKER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY
TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR
ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN,
OR ACTION OF ANY PARTY HERETO. MAKER SHALL NOT SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY MAKER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY HOLDER AND
MAKER.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Maker has duly executed this Note effective as of the
date first above written.

            “Maker”

T-3 Motion, Inc., a
Delaware corporation
      By:   /s/ Ki Y. Nam         Name:   Ki Y. Nam        Title:   CEO &
Chairman of the Board              By:   /s/ Kelly Anderson         Name:  
Kelly Anderson        Title:   CFO        Address for Notices:

2990 Airway Avenue, Suite A
Costa Mesa, CA 92626
     

-3-